DOWDELL, J.
The predicate for the admission of evidence as to confessions made by the defendant was sufficiently shown. It was made to appear very clearly that the confessions testified to were voluntary. The objection to this evidence was general and the court committed no error in overruling the same.
The defendant requested in- writing' a number of charges to the jury, all of which were given except the one marked “A.” This charge was faulty in several respects. Under the issue of insanity the burden of proof is on the defendant to clearly prove to the reasonable satisfaction of the jury such insanity. Criminal Code, § 4938, is as follows: “Every person charged with crime is presumed to be responsible for his acts, and the burden of proving that he is irresponsible is cast upon the accused. The defense of insanity in all criminal prosecutions shall be clearly proved to the reasonable satisfaction of the jury.” That the defendant was “subject to spells of insanity from time to time,” raises no presumption in favor of the defendant, that he was insane at the time of the commission of the alleged homicide, to the extent of shifting the burden to the State to prove Ms sanity.-Porter v. State, 135 Ala. 51, 56. The court committed no error in refusing the charge.
*99There is an omission in the minute' entry of the judgment of a formal adjudication' of the defendant’s guilt upon the verdict rendered. The minute entry, however, shows a judgment of sentence by the court in accordance with the verdict. In Ex parte Roberson, 123 Ala. 103, it was said that this sufficiently implies the judgment of guilt and is a. judgment of conviction which would even support an appeal. On the authority of that case,'and other cases there'cited,'We hold the "judgment sufficient. . '
There being no- reversible error in the record, the judgment appealed from must be affirmed.
Affirmed.